Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this Office Action.
Response to Remarks
Regarding Obviousness type Double Patenting:
Applicants’ remarks on page 7:

    PNG
    media_image1.png
    202
    647
    media_image1.png
    Greyscale

	Based on the Terminal Disclaimer filed and approved on 5/3/2022, the Obviousness Type Double Patenting rejection mailed in the Non-Final Office Action dated 2/3/2022, is hereby withdrawn.
Rejection of claims 1-20 under 35 U.S.C 103:
	Applicants’ remarks on page 9 regarding claims 1-20:

    PNG
    media_image2.png
    194
    623
    media_image2.png
    Greyscale

The examiner respectfully acknowledges the remarks presented by the Applicant in regards to the amended limitations within claim 1 and similarly for claims 8 and 14, not taught by prior arts Beshai (US 2008/0138067) in view of Braun (US 2015/0117860), but based on the amendments made to these claims, these remarks/arguments are considered moot under new grounds of rejection as taught by prior arts Beshai (US 2008/0138067) in view of Neilson (US 2009/0324221) in further view of Braun (US 2015/0117860). Further details on rejection of the claims is presented below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beshai (US 2008/0138067) in view of Neilson (US 2009/0324221) in further view of Braun (US 2015/0117860).
Regarding claim 1, Beshai teaches a method comprising: receiving, by a system (Fig. 4, system of optical communication device 425(0)) having a plurality of optical input ports and a plurality of optical output ports (Fig. 4, 425 having input ports from nodes 160 and output ports to planes 120), a plurality of optical signals over each of the plurality of optical input ports wherein each optical signal includes a plurality of wavelengths (Fig. 4, 425(0) comprises a set of input optical ports and a set of output optical ports to communicate between the access nodes and the core switches; paragraph [0201], FIG. 4 illustrates dual wavelength routers 425, each associated with a group of edge nodes 160, for directing individual wavelength channels of wavelength-division-multiplexed (WDM) links from edge nodes to separate optical-switch planes 120 in network 100 of FIG. 1; see also Fig. 22 which shows a plurality of optical signals over the optical input ports for 425, paragraph [0257], Each edge node 160 has an upstream WDM link 440 carrying wavelength channels to a respective one of the five wavelength routers 425); and forwarding, by the system from the optical output ports and over a network, the communications to a plurality of core switches (Fig. 4, communications device 425 forwards the channels towards the one or more switches in planes 120; paragraph [0201], 425 may receive an upstream WDM link 440 from each edge node 160 of an edge-node group and direct the wavelength channels 141 from each edge node 160 to upstream WDM links 460 each leading to a switch plane 120; paragraph [0005], A router has input ports for receiving packets from subtending sources and output ports for forwarding packets to subsequent routers towards destination).  
Although Beshai teaches the optical communication system to enable communications between the input and output ports, Beshai doesn’t teach splitting by a first optical device within the system, the plurality of wavelengths in a first subset of the optical signals; splitting by a second optical device within the system, the plurality of wavelengths in a second subset of the optical signals; communicating, by the fist optical device, the plurality of wavelengths carried by the first subset of the optical signals to the plurality of optical output ports and communicating by the second optical device, the plurality of wavelengths carried by the second subset of the optical signal so that each of the optical output ports carry a unique presentation of the optical input ports and the plurality of wavelengths. 
Neilson teaches a system (Fig. 6B, system 540) which also comprises a plurality of input ports (Fig. 6B, plurality of input ports at 502a, 502b) and a plurality of output ports (Fig. 6B, plurality of output ports at 502-1, 502-II) and further performing splitting by a first optical device (Fig. 6B, first optical device 140a) within the system, the plurality of wavelengths in a first subset of the optical signals (paragraph [0056], lines 6-12, WSS 502a routes signal 132a so that the signal-component pairs corresponding to wavelengths (.lamda..sub.1, .lamda..sub.2) and (.lamda..sub.4, .lamda..sub.5) are directed to AWGs 140a and 140b, respectively. AWGs 140a-b route the received signal components according to the wavelength grids of Table 1 and the analogous table corresponding to the second order of the AWG); splitting by a second optical device (Fig. 6B, second optical device 140b) within the system, the plurality of wavelengths in a second subset of the optical signals (paragraph [0057], lines 3-11, if input line card 120b is added and configured to use wavelengths .lamda..sub.1, .lamda..sub.3, .lamda..sub.4, and .lamda..sub.8, then WSS 502b is configured to route signal 132b so that the signal-component pairs corresponding to wavelengths (.lamda..sub.1, .lamda..sub.8) and (.lamda..sub.3, .lamda..sub.4) are directed to AWGs 140a and 140b, respectively. AWGs 140a-b route the received signal components according to the wavelength grids of Table 1 and the analogous table corresponding to the second order of the AWG); communicating, by the fist optical device, the plurality of wavelengths carried by the first subset of the optical signals to the plurality of optical output ports (paragraph [0056], lines 12-15, as a result, wavelength-multiplexed signal 142a has the signal components corresponding to wavelengths .lamda..sub.1 and .lamda..sub.4, and wavelength-multiplexed signal 142b has the signal components corresponding to wavelengths .lamda..sub.2 and .lamda..sub.5.) and communicating by the second optical device, the plurality of wavelengths carried by the second subset of the optical signal (paragraph [0057], lines 11-20, As a result, wavelength-multiplexed signal 142a has (i) signal components corresponding to wavelengths .lamda..sub.1 and .lamda..sub.4 that originated from input line card 120a and (ii) signal components corresponding to wavelengths .lamda..sub.3 and .lamda..sub.8 that originated from input line card 120b. Similarly, wavelength-multiplexed signal 142b has (i) signal components corresponding to wavelengths .lamda..sub.2 and .lamda..sub.5 that originated from input line card 120a and (ii) signal components corresponding to wavelengths .lamda..sub.1 and .lamda..sub.4 that originated from input line card 120b) so that each of the optical output ports carry a unique presentation of the optical input ports and the plurality of wavelengths (Fig. 6B, outputs ports at 502-I and 502-II; paragraph [0057], signal 142a has (i) signal components corresponding to wavelengths .lamda..sub.1 and .lamda..sub.4 that originated from input line card 120a and (ii) signal components corresponding to wavelengths .lamda..sub.3 and .lamda..sub.8 that originated from input line card 120b… signal 142b has (i) signal components corresponding to wavelengths .lamda..sub.2 and .lamda..sub.5 that originated from input line card 120a and (ii) signal components corresponding to wavelengths .lamda..sub.1 and .lamda..sub.4 that originated from input line card 120b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Beshai and incorporate the structure and functionality of the system comprising multiple devices as taught by Neilson in order to allow for load balancing with fewer wavelengths and in addition, if scaled up for use in a switch having a larger maximum number of line cards, the architecture of network 540 enables the corresponding switch to be operational with a smaller minimum number of line cards than that in a comparable switch utilizing a single AWG (Neilson: paragraph [0050], lines 3-10).
Although Neilson already teaches outputting by the devices/AWGs 140 unique presentation of the optical input ports and the plurality of wavelengths, Neilson doesn’t explicitly state that each of the output ports carry unique permutations.
Braun teaches a device (Figs. 4, AWG 6) which receives optical signals at input ports (Fig. 4, input ports on left of device 6) wherein each optical signal includes a plurality of wavelengths (Fig. 4, each input comprises the optical signals including a plurality of wavelengths/frequencies); splitting, by the device, the plurality of wavelengths in each of the optical signals (paragraph [0186], The AWG can also be used as…1xN demultiplexer in DWDM (split), dense wavelength division multiplex, systems, wherein preferably optical N.times.N AWG frequency channels on N different optical input frequencies and N different input glass fibers or input ports are optically passive routed to one output fiber or one output port while maintaining the optical frequencies); communicating, by the device, the plurality of wavelengths carried by the optical signals to the plurality of optical output ports (Fig. 4, output ports on the right of device 6; paragraph [0186], preferably optical N.times.N AWG frequency channels on N different optical input frequencies and N different input glass fibers or input ports are…routed to one output fiber or one output port while maintaining the optical frequencies) so that each of the output optical ports each carry a unique permutation of the optical input ports and the plurality of wavelengths (Fig. 4 shows that the outputs of the device direct a respective unique and non-interfering permutation of the wavelengths, paragraph [0206], FIG. 4 shows a N.times.N AWG with fully permuted optical frequency shuffle 8 on the AWG output ports. In particular, the permutation is graphically represented by different patterns. On the AWG output ports or AWG output fibers N1o to N12o there is provided a full permutation of the optical AWG input frequency channels 7 of the input fibers or input ports N1i to N12i).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical devices taught by Beshai in view of Neilson and to incorporate the functionality of the permutation device taught by Braun in order for setting up and operating a highly scalable, cost-efficient optical routed network for large network capacities (Braun: paragraph [0022]).  
Regarding claim 2, Beshai in view of Neilson in further view of Braun teaches the method of claim 1, wherein Braun teaches communicating the plurality of wavelengths includes: communicating the plurality of wavelengths carried by each of the optical signals to the plurality of optical output ports so that no single optical output port carries multiple optical communications having the same wavelength (Fig. 4 shows that the outputs of the device direct a respective unique and non-interfering permutation of the wavelengths; paragraph [0206], FIG. 4 shows a N.times.N AWG with fully permuted optical frequency shuffle 8 on the AWG output ports. In particular, the permutation is graphically represented by different patterns. On the AWG output ports or AWG output fibers N1o to N12o there is provided a full permutation of the optical AWG input frequency channels 7 of the input fibers or input ports N1i to N12i).  
Regarding claim 3, Beshai in view of Neilson in further view of Braun teaches the method of claim 1, wherein Beshai teaches receiving the optical signal over each of the plurality of optical input ports includes: receiving optical signals from each of a plurality of access nodes on the network (Fig. 4, each device 425 comprises a set of input optical ports and a set of output optical ports to communicate between the access nodes 160 and the core switches).  
Regarding claim 4, Beshai in view of Neilson in further view of Braun teaches the method of claim 3, wherein Beshai teaches each of the access nodes is coupled to one or more of a plurality of servers within the network (paragraph [0196], lines 4-10, Each edge node 160 has a number of ingress ports connecting to ingress channels carrying data from data sources, a number of egress ports connecting to egress channels carrying data to data sinks, a number of outbound ports connecting to upstream channels to switch planes 120, and a number of inbound ports connecting to downstream channels from switch planes 120).  
Regarding claim 5, Beshai in view of Neilson in further view of Braun teaches the method of claim 4, wherein the access nodes, the core switches, and the system is configured to provide full mesh connectivity between any pairwise combination of the plurality of servers (Beshai: paragraph [0021], lines 4-8, the switch units are arranged in switch planes, where each switch plane comprises a subset of the switch units interconnected in a full-mesh structure so that each switch unit in a switch plane has at least one dual channel to each other switch unit in the same switch plane; paragraph [0257], lines 2-4, wavelength routers 425(0), 425(1), 425(2), 425(3), and 425(4) each associated with an edge-node group comprising four edge nodes 160 in the full-mesh structure).  
Regarding claim 8, Beshai teaches a network system comprising: a plurality of servers (paragraph [0196], each edge node 160 has a number of ingress ports connecting to ingress channel carrying data from data sources); a switch fabric comprising a plurality of core switches (Fig. 4, core switches comprising switch planes 120); a plurality of access nodes (Fig. 4, access nodes 160), each of the access nodes coupled to a subset of the servers to communicate data packets between the servers (paragraph [0196], lines 4-10, Each edge node 160 has a number of ingress ports connecting to ingress channels carrying data from data sources, a number of egress ports connecting to egress channels carrying data to data sinks, a number of outbound ports connecting to upstream channels to switch planes 120, and a number of inbound ports connecting to downstream channels from switch planes 120); and an optical communication device having a plurality of optical input ports and a plurality of optical output ports (Fig. 4, optical communication device 425 having input ports from nodes 160 and output ports to planes 120), wherein the optical communication device couples the access nodes to the core switches by optical links (Fig. 4, using links 440/450 and 460/470) and receive a plurality of optical signals over each of the plurality of optical input ports from the plurality of access nodes (Fig. 4, 425(0) comprises a set of input optical ports and a set of output optical ports to communicate between the access nodes and the core switches; paragraph [0201], FIG. 4 illustrates dual wavelength routers 425, each associated with a group of edge nodes 160, for directing individual wavelength channels of wavelength-division-multiplexed (WDM) links from edge nodes to separate optical-switch planes 120 in network 100 of FIG. 1; see also Fig. 22 which shows a plurality of optical signals over the optical input ports for 425, paragraph [0257], Each edge node 160 has an upstream WDM link 440 carrying wavelength channels to a respective one of the five wavelength routers 425), and forward, over the switch fabric, the communications to the plurality of core switches (Fig. 4, communications device 425 forwards the channels towards the one or more switches in planes 120; paragraph [0201], 425 may receive an upstream WDM link 440 from each edge node 160 of an edge-node group and direct the wavelength channels 141 from each edge node 160 to upstream WDM links 460 each leading to a switch plane 120; paragraph [0005], A router has input ports for receiving packets from subtending sources and output ports for forwarding packets to subsequent routers towards destination).  
Although Beshai teaches the optical communication device 425 to enable communications between the input and output ports, Beshai doesn’t teach the device is an optical permutation device configured to split by a first optical device within the optical communication device, the plurality of wavelengths in a first subset of the optical signals; split by a second optical device within the optical communication device, the plurality of wavelengths in a second subset of the optical signals; communicate, by the fist optical device, the plurality of wavelengths carried by the first subset of the optical signals to the plurality of optical output ports and communicate by the second optical device, the plurality of wavelengths carried by the second subset of the optical signal so that each of the optical output ports carry a unique presentation of the optical input ports and the plurality of wavelengths. 
Neilson teaches an optical permutation device (Fig. 6B, device 540) which also comprises a plurality of input ports (Fig. 6B, plurality of input ports at 502a, 502b) and a plurality of output ports (Fig. 6B, plurality of output ports at 502-1, 502-II) and further performing splitting by a first optical device (Fig. 6B, first optical device 140a) within the device, the plurality of wavelengths in a first subset of the optical signals (paragraph [0056], lines 6-12, WSS 502a routes signal 132a so that the signal-component pairs corresponding to wavelengths (.lamda..sub.1, .lamda..sub.2) and (.lamda..sub.4, .lamda..sub.5) are directed to AWGs 140a and 140b, respectively. AWGs 140a-b route the received signal components according to the wavelength grids of Table 1 and the analogous table corresponding to the second order of the AWG); splitting by a second optical device (Fig. 6B, second optical device 140b) within the device, the plurality of wavelengths in a second subset of the optical signals (paragraph [0057], lines 3-11, if input line card 120b is added and configured to use wavelengths .lamda..sub.1, .lamda..sub.3, .lamda..sub.4, and .lamda..sub.8, then WSS 502b is configured to route signal 132b so that the signal-component pairs corresponding to wavelengths (.lamda..sub.1, .lamda..sub.8) and (.lamda..sub.3, .lamda..sub.4) are directed to AWGs 140a and 140b, respectively. AWGs 140a-b route the received signal components according to the wavelength grids of Table 1 and the analogous table corresponding to the second order of the AWG); communicate, by the fist optical device, the plurality of wavelengths carried by the first subset of the optical signals to the plurality of optical output ports (paragraph [0056], lines 12-15, as a result, wavelength-multiplexed signal 142a has the signal components corresponding to wavelengths .lamda..sub.1 and .lamda..sub.4, and wavelength-multiplexed signal 142b has the signal components corresponding to wavelengths .lamda..sub.2 and .lamda..sub.5.) and communicate by the second optical device, the plurality of wavelengths carried by the second subset of the optical signal (paragraph [0057], lines 11-20, As a result, wavelength-multiplexed signal 142a has (i) signal components corresponding to wavelengths .lamda..sub.1 and .lamda..sub.4 that originated from input line card 120a and (ii) signal components corresponding to wavelengths .lamda..sub.3 and .lamda..sub.8 that originated from input line card 120b. Similarly, wavelength-multiplexed signal 142b has (i) signal components corresponding to wavelengths .lamda..sub.2 and .lamda..sub.5 that originated from input line card 120a and (ii) signal components corresponding to wavelengths .lamda..sub.1 and .lamda..sub.4 that originated from input line card 120b) so that each of the optical output ports carry a unique presentation of the optical input ports and the plurality of wavelengths (Fig. 6B, outputs ports at 502-I and 502-II; paragraph [0057], signal 142a has (i) signal components corresponding to wavelengths .lamda..sub.1 and .lamda..sub.4 that originated from input line card 120a and (ii) signal components corresponding to wavelengths .lamda..sub.3 and .lamda..sub.8 that originated from input line card 120b… signal 142b has (i) signal components corresponding to wavelengths .lamda..sub.2 and .lamda..sub.5 that originated from input line card 120a and (ii) signal components corresponding to wavelengths .lamda..sub.1 and .lamda..sub.4 that originated from input line card 120b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Beshai and incorporate the structure and functionality of the optical permutation device comprising first and second optical devices as taught by Neilson in order to allow for load balancing with fewer wavelengths and in addition, if scaled up for use in a switch having a larger maximum number of line cards, the architecture of network 540 enables the corresponding switch to be operational with a smaller minimum number of line cards than that in a comparable switch utilizing a single AWG (Neilson: paragraph [0050], lines 3-10).
Although Neilson already teaches outputting by the first and second devices/AWGs 140 unique presentation of the optical input ports and the plurality of wavelengths, Neilson doesn’t explicitly state that each of the output ports carry unique permutations.
Braun teaches a device (Figs. 4, AWG 6) which receives optical signals at input ports (Fig. 4, input ports on left of device 6) wherein each optical signal includes a plurality of wavelengths (Fig. 4, each input comprises the optical signals including a plurality of wavelengths/frequencies); splitting, by the device, the plurality of wavelengths in each of the optical signals (paragraph [0186], The AWG can also be used as…1xN demultiplexer in DWDM (split), dense wavelength division multiplex, systems, wherein preferably optical N.times.N AWG frequency channels on N different optical input frequencies and N different input glass fibers or input ports are optically passive routed to one output fiber or one output port while maintaining the optical frequencies); communicating, by the device, the plurality of wavelengths carried by the optical signals to the plurality of optical output ports (Fig. 4, output ports on the right of device 6; paragraph [0186], preferably optical N.times.N AWG frequency channels on N different optical input frequencies and N different input glass fibers or input ports are…routed to one output fiber or one output port while maintaining the optical frequencies) so that each of the output optical ports each carry a unique permutation of the optical input ports and the plurality of wavelengths (Fig. 4 shows that the outputs of the device direct a respective unique and non-interfering permutation of the wavelengths, paragraph [0206], FIG. 4 shows a N.times.N AWG with fully permuted optical frequency shuffle 8 on the AWG output ports. In particular, the permutation is graphically represented by different patterns. On the AWG output ports or AWG output fibers N1o to N12o there is provided a full permutation of the optical AWG input frequency channels 7 of the input fibers or input ports N1i to N12i).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second optical devices taught by Beshai in view of Neilson and to incorporate the functionality of the device taught by Braun in order for setting up and operating a highly scalable, cost-efficient optical routed network for large network capacities (Braun: paragraph [0022]).    
Regarding claim 9, Beshai in view of Neilson in further view of Braun teaches the network system of claim 8, wherein Braun teaches to communicate the plurality of wavelengths, the optical permutation device is further configured to: communicate the plurality of wavelengths carried by each of the optical signals to the plurality of optical output ports so that no single optical output port carries multiple optical communications having the same wavelength (Fig. 4 shows that the outputs of the device direct a respective unique and non-interfering permutation of the wavelengths; paragraph [0206], FIG. 4 shows a N.times.N AWG with fully permuted optical frequency shuffle 8 on the AWG output ports. In particular, the permutation is graphically represented by different patterns. On the AWG output ports or AWG output fibers N1o to N12o there is provided a full permutation of the optical AWG input frequency channels 7 of the input fibers or input ports N1i to N12i).  
Regarding claim 10, Beshai in view of Neilson in further view of Braun teaches the network system of claim 8, wherein Beshai in view of Neilson teaches the access nodes, the core switches, and the optical permutation device is configured to provide full mesh connectivity between any pairwise combination of the plurality of servers (Beshai: paragraph [0021], lines 4-8, the switch units are arranged in switch planes, where each switch plane comprises a subset of the switch units interconnected in a full-mesh structure so that each switch unit in a switch plane has at least one dual channel to each other switch unit in the same switch plane; paragraph [0257], lines 2-4, wavelength routers 425(0), 425(1), 425(2), 425(3), and 425(4) each associated with an edge-node group comprising four edge nodes 160 in the full-mesh structure; Neilson: permutation device (Fig. 6B, device 540)).  
Regarding claim 13, Beshai in view of Neilson in further view of Braun teaches the network system of claim 8, wherein Braun teaches the access nodes, the core switches, and the optical permutation device are configured to connect any pairwise combination of the access nodes by at most a single layer three (L3) hop (paragraph [0160], lines 3-4, 1-hop connection…).  
Regarding claim 14, Beshai teaches a system having a storage system and processing circuitry (Fig. 4, system of optical communication device 425(0)), wherein the processing circuitry has access to the storage system and is configured to: receive a plurality of optical signals over each of a plurality of optical input ports (Fig. 4, 425 having input ports from nodes 160 and output ports to planes 120) wherein each optical signal includes a plurality of wavelengths (Fig. 4, 425(0) comprises a set of input optical ports and a set of output optical ports to communicate between the access nodes and the core switches; paragraph [0201], FIG. 4 illustrates dual wavelength routers 425, each associated with a group of edge nodes 160, for directing individual wavelength channels of wavelength-division-multiplexed (WDM) links from edge nodes to separate optical-switch planes 120 in network 100 of FIG. 1; see also Fig. 22 which shows a plurality of optical signals over the optical input ports for 425, paragraph [0257], Each edge node 160 has an upstream WDM link 440 carrying wavelength channels to a respective one of the five wavelength routers 425); and forward from the optical output ports and over a network, the communications to a plurality of core switches (Fig. 4, communications device 425 forwards the channels towards the one or more switches in planes 120; paragraph [0201], 425 may receive an upstream WDM link 440 from each edge node 160 of an edge-node group and direct the wavelength channels 141 from each edge node 160 to upstream WDM links 460 each leading to a switch plane 120; paragraph [0005], A router has input ports for receiving packets from subtending sources and output ports for forwarding packets to subsequent routers towards destination).  
Although Beshai teaches the system to enable communications between the input and output ports, Beshai doesn’t teach split by a first optical device within the system, the plurality of wavelengths in a first subset of the optical signals; split by a second optical device within the system, the plurality of wavelengths in a second subset of the optical signals; communicate, by the fist optical device, the plurality of wavelengths carried by the first subset of the optical signals to a plurality of optical output ports and communicate by the second optical device, the plurality of wavelengths carried by the second subset of the optical signal so that each of the optical output ports carry a unique presentation of the optical input ports and the plurality of wavelengths. 
Neilson teaches a system (Fig. 6B, system 540) which also comprises a plurality of input ports (Fig. 6B, plurality of input ports at 502a, 502b) and a plurality of output ports (Fig. 6B, plurality of output ports at 502-1, 502-II) and further performing splitting by a first optical device (Fig. 6B, first optical device 140a) within the system, the plurality of wavelengths in a first subset of the optical signals (paragraph [0056], lines 6-12, WSS 502a routes signal 132a so that the signal-component pairs corresponding to wavelengths (.lamda..sub.1, .lamda..sub.2) and (.lamda..sub.4, .lamda..sub.5) are directed to AWGs 140a and 140b, respectively. AWGs 140a-b route the received signal components according to the wavelength grids of Table 1 and the analogous table corresponding to the second order of the AWG); splitting by a second optical device (Fig. 6B, second optical device 140b) within the system, the plurality of wavelengths in a second subset of the optical signals (paragraph [0057], lines 3-11, if input line card 120b is added and configured to use wavelengths .lamda..sub.1, .lamda..sub.3, .lamda..sub.4, and .lamda..sub.8, then WSS 502b is configured to route signal 132b so that the signal-component pairs corresponding to wavelengths (.lamda..sub.1, .lamda..sub.8) and (.lamda..sub.3, .lamda..sub.4) are directed to AWGs 140a and 140b, respectively. AWGs 140a-b route the received signal components according to the wavelength grids of Table 1 and the analogous table corresponding to the second order of the AWG); communicating, by the fist optical device, the plurality of wavelengths carried by the first subset of the optical signals to the plurality of optical output ports (paragraph [0056], lines 12-15, as a result, wavelength-multiplexed signal 142a has the signal components corresponding to wavelengths .lamda..sub.1 and .lamda..sub.4, and wavelength-multiplexed signal 142b has the signal components corresponding to wavelengths .lamda..sub.2 and .lamda..sub.5.) and communicating by the second optical device, the plurality of wavelengths carried by the second subset of the optical signal (paragraph [0057], lines 11-20, As a result, wavelength-multiplexed signal 142a has (i) signal components corresponding to wavelengths .lamda..sub.1 and .lamda..sub.4 that originated from input line card 120a and (ii) signal components corresponding to wavelengths .lamda..sub.3 and .lamda..sub.8 that originated from input line card 120b. Similarly, wavelength-multiplexed signal 142b has (i) signal components corresponding to wavelengths .lamda..sub.2 and .lamda..sub.5 that originated from input line card 120a and (ii) signal components corresponding to wavelengths .lamda..sub.1 and .lamda..sub.4 that originated from input line card 120b) so that each of the optical output ports carry a unique presentation of the optical input ports and the plurality of wavelengths (Fig. 6B, outputs ports at 502-I and 502-II; paragraph [0057], signal 142a has (i) signal components corresponding to wavelengths .lamda..sub.1 and .lamda..sub.4 that originated from input line card 120a and (ii) signal components corresponding to wavelengths .lamda..sub.3 and .lamda..sub.8 that originated from input line card 120b… signal 142b has (i) signal components corresponding to wavelengths .lamda..sub.2 and .lamda..sub.5 that originated from input line card 120a and (ii) signal components corresponding to wavelengths .lamda..sub.1 and .lamda..sub.4 that originated from input line card 120b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Beshai and incorporate the structure and functionality of the system comprising multiple devices as taught by Neilson in order to allow for load balancing with fewer wavelengths and in addition, if scaled up for use in a switch having a larger maximum number of line cards, the architecture of network 540 enables the corresponding switch to be operational with a smaller minimum number of line cards than that in a comparable switch utilizing a single AWG (Neilson: paragraph [0050], lines 3-10).
Although Neilson already teaches outputting by the devices/AWGs 140 unique presentation of the optical input ports and the plurality of wavelengths, Neilson doesn’t explicitly state that each of the output ports carry unique permutations.
Braun teaches a device (Figs. 4, AWG 6) which receives optical signals at input ports (Fig. 4, input ports on left of device 6) wherein each optical signal includes a plurality of wavelengths (Fig. 4, each input comprises the optical signals including a plurality of wavelengths/frequencies); splitting, by the device, the plurality of wavelengths in each of the optical signals (paragraph [0186], The AWG can also be used as…1xN demultiplexer in DWDM (split), dense wavelength division multiplex, systems, wherein preferably optical N.times.N AWG frequency channels on N different optical input frequencies and N different input glass fibers or input ports are optically passive routed to one output fiber or one output port while maintaining the optical frequencies); communicating, by the device, the plurality of wavelengths carried by the optical signals to the plurality of optical output ports (Fig. 4, output ports on the right of device 6; paragraph [0186], preferably optical N.times.N AWG frequency channels on N different optical input frequencies and N different input glass fibers or input ports are…routed to one output fiber or one output port while maintaining the optical frequencies) so that each of the output optical ports each carry a unique permutation of the optical input ports and the plurality of wavelengths (Fig. 4 shows that the outputs of the device direct a respective unique and non-interfering permutation of the wavelengths, paragraph [0206], FIG. 4 shows a N.times.N AWG with fully permuted optical frequency shuffle 8 on the AWG output ports. In particular, the permutation is graphically represented by different patterns. On the AWG output ports or AWG output fibers N1o to N12o there is provided a full permutation of the optical AWG input frequency channels 7 of the input fibers or input ports N1i to N12i).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical devices taught by Beshai in view of Neilson and to incorporate the functionality of the permutation device taught by Braun in order for setting up and operating a highly scalable, cost-efficient optical routed network for large network capacities (Braun: paragraph [0022]).  
Regarding claim 15, Beshai in view of Neilson in further view of Braun teaches the system of claim 14, wherein Braun teaches to communicate the plurality of wavelengths, the processing circuitry is further configured to: communicate the plurality of wavelengths carried by each of the optical signals to the plurality of optical output ports so that no single optical output port carries multiple optical communications having the same wavelength (Fig. 4 shows that the outputs of the device direct a respective unique and non-interfering permutation of the wavelengths; paragraph [0206], FIG. 4 shows a N.times.N AWG with fully permuted optical frequency shuffle 8 on the AWG output ports. In particular, the permutation is graphically represented by different patterns. On the AWG output ports or AWG output fibers N1o to N12o there is provided a full permutation of the optical AWG input frequency channels 7 of the input fibers or input ports N1i to N12i).  Braun teaches a circuitry (Figs. 4 and 5, circuitry 6) which receives optical signals at input ports (Fig. 4, input ports on left of circuitry 6) wherein each optical signal includes a plurality of wavelengths (Fig. 4, each input comprises the optical signals including a plurality of wavelengths/frequencies); split the plurality of wavelengths in each of the optical signals (paragraph [0186], The AWG can also be used as…1xN demultiplexer in DWDM (split), dense wavelength division multiplex, systems, wherein preferably optical N.times.N AWG frequency channels on N different optical input frequencies and N different input glass fibers or input ports are optically passive routed to one output fiber or one output port while maintaining the optical frequencies); communicate the plurality of wavelengths carried by each of the optical signals to a plurality of optical output ports (paragraph [0186] and [0187]) so that the optical output ports each carry a unique permutation of the optical input ports and the plurality of wavelengths (Fig. 4 and 5 both show that the outputs of the device direct a respective unique and non-interfering permutation of the wavelengths, paragraph [0206] and [0207]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circuitry taught by Beshai and to incorporate the structure and functionality of the circuitry taught by Braun in order to interconnect all the nodes thereby enabling a highly scalable and simple optical routed network (Braun: paragraph [0022]).  Regarding claim 15, Beshai in view of Braun teaches the system of claim 14, wherein Braun teaches to communicate the plurality of wavelengths, the processing circuitry is further configured to: communicate the plurality of wavelengths carried by each of the optical signals to the plurality of optical output ports so that no single optical output port carries multiple optical communications having the same wavelength (Fig. 4 and 5 both show that the outputs of the device direct a respective unique and non-interfering permutation of the wavelengths).  
Regarding claim 16, Beshai in view of Neilson in further view of Braun teaches the system of claim 14, wherein Beshai to receive the optical signal over each of the plurality of optical input ports, the processing circuitry is further configured to: receive optical signals from each of a plurality of access nodes on the network (Fig. 4, each device 425 comprises a set of input optical ports and a set of output optical ports to communicate between the access nodes 160 and the core switches).  
Regarding claim 17, Beshai in view of Neilson in further view of Braun teaches the system of claim 16, wherein Beshai teaches each of the access nodes is coupled to one or more of a plurality of servers within the network (paragraph [0196], lines 4-10, Each edge node 160 has a number of ingress ports connecting to ingress channels carrying data from data sources, a number of egress ports connecting to egress channels carrying data to data sinks, a number of outbound ports connecting to upstream channels to switch planes 120, and a number of inbound ports connecting to downstream channels from switch planes 120).  
Regarding claim 18, Beshai in view of Neilson in further view of Braun teaches the system of claim 17, wherein Beshai teaches the access nodes, the core switches, and the system is configured to provide full mesh connectivity between any pairwise combination of the plurality of servers (paragraph [0021], lines 4-8, the switch units are arranged in switch planes, where each switch plane comprises a subset of the switch units interconnected in a full-mesh structure so that each switch unit in a switch plane has at least one dual channel to each other switch unit in the same switch plane; paragraph [0257], lines 2-4, wavelength routers 425(0), 425(1), 425(2), 425(3), and 425(4) each associated with an edge-node group comprising four edge nodes 160 in the full-mesh structure).  
Claims 6, 7, 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beshai (US 2008/0138067) in view of Neilson (US 2009/0324221) in further view of Braun (US 2015/0117860) in further view of Flynn (US 2011/0228783).
Regarding claim 6, Beshai in view of Neilson in further view of Braun teaches the method of claim 3, wherein Beshai teaches the plurality of access nodes incudes a first access node and a second access node (Fig. 4, multiple access nodes 160) wherein the access nodes are coupled to servers (paragraph [0196], lines 4-10, Each edge node 160 has a number of ingress ports connecting to ingress channels carrying data from data sources, a number of egress ports connecting to egress channels carrying data to data sinks, a number of outbound ports connecting to upstream channels to switch planes 120, and a number of inbound ports connecting to downstream channels from switch planes 120).
Beshai in view of Neilson in further view of Braun doesn’t teach wherein the plurality of servers includes a source server and a destination server; and wherein, when communicating a packet flow of packets between the source server and the destination server, the first access node sprays the packets of the packet flow across a plurality of data paths to the second access node.  
Flynn teaches wherein the plurality of servers includes a source server (paragraph [0006], lines 4-5, source chip) and a destination server (paragraph [0006], lines 5-6, destination chip), and wherein, when communicating a packet flow of packets between the source server and the destination server, the first access node sprays the packets of the packet flow across a plurality of data paths to the second access node (paragraph [0006], Each source interconnect chip maintains a spray mask including multiple available links for each destination chip for spraying packets across multiple links of a local rack interconnect system; see also paragraph [0032], lines 2-5, each source interconnect chip 102 maintains a spray mask including multiple available links for each destination chip 102 for spraying packets across multiple links in the multiple-path local rack interconnect system 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functions implemented by the access nodes as taught by Beshai in view of Neilson in further view of Braun and to incorporate the functions of the source and destination interconnects as taught by Flynn so that ordered and reliable transfer of packets can take place between the source and destination points. 
Regarding claim 7, Beshai in view of Neilson in further view of Braun in further view of Flynn teaches the method of claim 6, wherein Flynn teaches the second access node reorders the packets into an original sequence of the packet flow and delivers the reordered packets to the destination server (paragraph [0006], lines 11-13, the destination interconnect chip uses the sequence numbers to reorder the received sprayed packets into the correct order before sending the packets to the destination device; paragraph [0032], lines 2-5, reorder the sprayed packets into the correct order…).  
Regarding claim 11, Beshai in view of Neilson in further view of Braun teaches the network system of claim 8, wherein Beshai teaches the plurality of access nodes incudes a first access node and a second access node (Fig. 4, multiple access nodes 160) wherein the access nodes are coupled to servers (paragraph [0196], lines 4-10, Each edge node 160 has a number of ingress ports connecting to ingress channels carrying data from data sources, a number of egress ports connecting to egress channels carrying data to data sinks, a number of outbound ports connecting to upstream channels to switch planes 120, and a number of inbound ports connecting to downstream channels from switch planes 120).
Beshai in view of Neilson in further view of Braun doesn’t teach wherein the plurality of servers includes a source server and a destination server; and wherein, when communicating a packet flow of packets between the source server and the destination server, the first access node sprays the packets of the packet flow across a plurality of data paths to the second access node.  
Flynn teaches wherein the plurality of servers includes a source server (paragraph [0006], lines 4-5, source chip) and a destination server (paragraph [0006], lines 5-6, destination chip), and wherein, when communicating a packet flow of packets between the source server and the destination server, the first access node sprays the packets of the packet flow across a plurality of data paths to the second access node (paragraph [0006], Each source interconnect chip maintains a spray mask including multiple available links for each destination chip for spraying packets across multiple links of a local rack interconnect system; see also paragraph [0032], lines 2-5, each source interconnect chip 102 maintains a spray mask including multiple available links for each destination chip 102 for spraying packets across multiple links in the multiple-path local rack interconnect system 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functions implemented by the access nodes as taught by Beshai in view of Neilson in further view of Braun and to incorporate the functions of the source and destination interconnects as taught by Flynn so that ordered and reliable transfer of packets can take place between the source and destination points.
Regarding claim 12, Beshai in view of Neilson in further view of Braun in further view of Flynn teaches the network system of claim 11, wherein Flynn teaches the second access node is configured to: reorder the packets into an original sequence of the packet flow and deliver the reordered packets to the destination server (paragraph [0006], lines 11-13, the destination interconnect chip uses the sequence numbers to reorder the received sprayed packets into the correct order before sending the packets to the destination device; paragraph [0032], lines 2-5, reorder the sprayed packets into the correct order…).  
Regarding claim 19, Beshai in view of Neilson in further view of Braun teaches the system of claim 16, wherein Beshai teaches the plurality of access nodes incudes a first access node and a second access node (Fig. 4, multiple access nodes 160) wherein the access nodes are coupled to servers (paragraph [0196], lines 4-10, Each edge node 160 has a number of ingress ports connecting to ingress channels carrying data from data sources, a number of egress ports connecting to egress channels carrying data to data sinks, a number of outbound ports connecting to upstream channels to switch planes 120, and a number of inbound ports connecting to downstream channels from switch planes 120).
Beshai in view of Neilson in further view of Braun doesn’t teach a source server and a destination server; and wherein, when communicating a packet flow of packets between the source server and the destination server, the first access node sprays the packets of the packet flow across the plurality of parallel data paths to the second access node.  
Flynn teaches wherein the plurality of servers includes a source server (paragraph [0006], lines 4-5, source chip) and a destination server (paragraph [0006], lines 5-6, destination chip), and wherein, when communicating a packet flow of packets between the source server and the destination server, the first access node sprays the packets of the packet flow across a plurality of data paths to the second access node (paragraph [0006], Each source interconnect chip maintains a spray mask including multiple available links for each destination chip for spraying packets across multiple links of a local rack interconnect system; see also paragraph [0032], lines 2-5, each source interconnect chip 102 maintains a spray mask including multiple available links for each destination chip 102 for spraying packets across multiple links in the multiple-path local rack interconnect system 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functions implemented by the access nodes as taught by Beshai in view of Neilson in further view of Braun and to incorporate the functions of the source and destination interconnects as taught by Flynn so that ordered and reliable transfer of packets can take place between the source and destination points.  
Regarding claim 20, Beshai in view of Neilson in further view of Braun in further view of Flynn teaches the system of claim 19, wherein Flynn teaches the second access node reorders the packets into an original sequence of the packet flow and delivers the reordered packets to the destination server (paragraph [0006], lines 11-13, the destination interconnect chip uses the sequence numbers to reorder the received sprayed packets into the correct order before sending the packets to the destination device; paragraph [0032], lines 2-5, reorder the sprayed packets into the correct order…).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637